In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 Nos. 02-19-00390-CR
                                      02-19-00391-CR

                         EX PARTE ELIGAH DARNELL, JR.



                       On Appeal from the 432nd District Court
                                Tarrant County, Texas
                        Trial Court No. 1037163D, 1575071D


                               ABATEMENT ORDER

      Although the clerk’s record has been filed in this appeal, the reporter’s record

has not. After the court reporter informed appellant that the reporter’s record had

not been filed due to nonpayment and failure to provide a designation letter, appellant

sent a written designation to the court reporter and filed a “Motion for Free

Reporter’s Record and Affidavit of Inability to Pay for Counsel and Reporter’s

Record” in this court and in the trial court.
         An appellant who is unable to pay for the appellate record may ask the trial

court to have the appellate record furnished without charge. See Tex. R. App. P. 20.2.

If the trial court finds that the appellant cannot pay or give security for the appellate

record, the trial court must order the reporter to transcribe the proceedings at no cost

to appellant. Id. Accordingly, we abate the appeal and remand this case to the trial

court.

         The trial court shall conduct a hearing, with appellant, appellant’s appointed

trial counsel, the State’s attorney, and the court reporter present, for the purpose of

considering appellant’s motion. At the hearing, the court shall make the following

findings on the record:

         1.    Determine whether appellant is appealing issues or points that
               require a reporter’s record;

         2.    If appellant intends to appeal issues or points requiring a
               reporter’s record, determine whether appellant is indigent for
               purposes of obtaining a free reporter’s record on appeal without
               regard to whether he would be entitled to appointed counsel on
               appeal, see McFatridge v. State, 309 S.W.3d 1, 5–6 (Tex. Crim. App.
               2010);

         3.    If appellant is entitled to a free reporter’s record on appeal, direct
               the court reporter to transcribe the proceedings and file the
               reporter’s record with this court;

         4.    If appellant is not entitled to a free reporter’s record on appeal,
               determine the exact date when appellant will arrange to pay for
               the reporter’s record; and

         5.    Take any other measures that the trial court deems necessary to
               ensure that appellant does not forfeit his right to appeal.


                                             2
       The trial court shall make the required findings and file a record of the hearing

in this court at the earliest practicable time; the trial court shall notify this court if

more than thirty days is required to do so. The record shall include a supplemental

reporter’s record and supplemental clerk’s record. On our receipt of the supplemental

record, the appeal of this cause shall be reinstated automatically without further order.

       We direct the clerk of this court to send a notice of this order to appellant,

appellant’s appointed trial counsel, counsel for the State, the trial court judge, the trial

court clerk, and the court reporter.

       Dated February 7, 2020.

                                                        Per Curiam




                                             3